UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SAMIR GHUGE,

                          Plaintiff,
                                                               ORDER
            - against -
                                                          19 Civ. 8091 (PGG)
VIRTUSA CORPORATION,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference previously scheduled for December

12, 2019 will now take place on December 19, 2019 at 11:00 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       December 5, 2019
